Citation Nr: 1739201	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to July 1969 with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for right ear hearing loss.

2.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for right ear hearing loss by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for tinnitus by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

The Veteran perfected his appeal of the July 2009 denials of service connection for right ear hearing loss and tinnitus.  In November 2015, the Veteran submitted a written statement indicating that he wished to withdraw his appeals for these issues.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2016).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to service connection for right ear hearing loss and tinnitus, and they are dismissed.


ORDER

The appeal of entitlement to service connection for right ear hearing loss is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


